Citation Nr: 0308358	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963, with four months and two days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This case has since been 
transferred to the Albuquerque, New Mexico, RO.

In his February 2002 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He was scheduled for 
such hearings in September 2002 and April 2003 but failed to 
appear for both hearings and provided no explanation for his 
failure to report for the later hearing date.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's schizophrenia, paranoid type, is productive 
of mild to moderate social and industrial impairment, with 
anxiety, depressed mood, and sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a December 2001 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a January 1994 rating decision, the Los Angeles, 
California, RO initially granted service connection for a 
chronic schizophrenic reaction, undifferentiated type, on the 
basis of a diagnosis of this disorder from service.  The RO 
assigned a zero percent evaluation from July 1963 and a 100 
percent evaluation from November 1963.  In a May 1964 rating 
decision, the RO reduced this evaluation to 10 percent, 
effective from April 1964, on the basis of hospital records 
indicating improvement.  The current 30 percent evaluation, 
effective from January 1978, was assigned in a June 1978 
rating decision on the basis of a VA examination showing 
definite impairment in social and industrial functioning. 

The veteran's claims file includes VA psychiatric records, 
dated from December 1999 to March 2001.  By and large, these 
records concern treatment for generalized anxiety disorder 
and an adjustment disorder.  Records from April 2000, 
September 2000, November 2000, and February 2001 contain a 
Global Assessment of Functioning (GAF) score of 55.  The 
November 2000 record contains references to past delusions 
and paranoia, although current findings instead included a 
constricted affect, mild irritability and dysphoria, and no 
suicidal or homicidal ideation.

During his March 2001 VA psychiatric examination, the veteran 
reported isolation, feeling "out of it," a decreased energy 
level, and difficulty with insomnia.  He denied psychotic 
symptomatology, manic symptomatology, and panic disorder/PTSD 
symptoms.  The examination revealed slight psychomotor 
retardation, fair eye contact, a depressed mood, and normal 
speech.  The veteran's affect was described as ranging "from 
bright to anxious to tearful" when discussing the recent 
death of his son.  He denied suicidal or homicidal ideations; 
visual, auditory, and tactile hallucinations; and signs and 
symptoms of psychosis or mania.  Insight and judgment were 
found to be intact.  The examiner commented that the veteran 
had multiple symptoms consistent with a depressive disorder, 
and it was "unclear" just how these symptoms impacted his 
social and occupational functioning.  Although the veteran 
was noted to have commented that he was unable to work for 
the past three years due to depressive symptomatology, the 
examiner provided no commentary specific to that statement.  
The Axis I diagnoses were depressive disorder, not otherwise 
specified; and alcohol dependence in full sustained 
remission.  A GAF score of 65 was assigned.

The RO has evaluated the veteran's schizophrenia, paranoid 
type, under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9203.

Under this section, schizophrenia, paranoid type, which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses schizophrenia, 
paranoid type, manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
schizophrenia, paranoid type, manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

In this case, the Board is aware that the veteran's current 
psychiatric treatment has largely centered around depressive 
and anxiety-related symptoms, without mention of his service-
connected schizophrenia.  To date, however, none of his 
treatment providers have specified that these current 
symptoms are clearly attributable to a nonservice-connected 
psychiatric disorder, as opposed to schizophrenia.  
Accordingly, the Board will consider all of these symptoms in 
deciding the veteran's claim for an increased evaluation.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it 
is not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition).  

That having been noted, the Board finds that the current 
evidence of record does not present a disability picture 
consistent with an evaluation in excess of 30 percent.  The 
veteran's chief symptoms, including anxiety, a depressed 
mood, and sleep impairment, are all consistent with the 
criteria for a 30 percent evaluation.  His affect has been 
described as variable but not as flat.  Moreover, he has 
specifically denied mania, panic attacks, hallucinations, and 
suicidal and homicidal ideation.  Although the veteran's 
treatment providers have not offered extensive commentary as 
to his degree of social and occupational impairment, the 
assigned GAF scores have ranged from 55 to 65.  These scores 
signify, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), mild to moderate interference with social 
and occupational functioning.

Overall, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's 
schizophrenia, paranoid type, and his claim for that benefit 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected schizophrenia, paranoid type, has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
schizophrenia, paranoid type, currently evaluated as 30 
percent disabling, is denied.


_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

